 1

 2
                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
 3                                                              EASTERN DISTRICT OF WASHINGTON




 4
                                                                 Jan 22, 2019
                                                                     SEAN F. MCAVOY, CLERK


 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    SANDRA H.,
                                                  NO: 2:17-CV-403-FVS
 8                             Plaintiff,
                                                  ORDER DENYING PLAINTIFF’S
 9          v.                                    MOTION FOR SUMMARY
                                                  JUDGMENT AND GRANTING
10    COMMISSIONER OF SOCIAL                      DEFENDANT’S MOTION FOR
      SECURITY,                                   SUMMARY JUDGMENT
11
                               Defendant.
12

13         BEFORE THE COURT are the parties’ cross motions for summary

14   judgment. ECF Nos. 14 and 21. This matter was submitted for consideration

15   without oral argument. The plaintiff is represented by Attorney Cory J. Brandt.

16   The defendant is represented by Special Assistant United States Attorney Daphne

17   Banay. The Court has reviewed the administrative record, the parties’ completed

18   briefing, and is fully informed. For the reasons discussed below, the court

19   DENIES Plaintiff’s Motion for Summary Judgment, ECF No. 14, and GRANTS

20   Defendant’s Motion for Summary Judgment, ECF No. 21.

21


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 1
 1                                        JURISDICTION

 2            Plaintiff Sandra H.1 filed for disability insurance benefits on September 22,

 3   2014, and for supplemental security income on March 24, 2015. Tr. 278-85, 287-

 4   92. In both applications, Plaintiff alleged a disability onset date of January 24,

 5   2014. Tr. 279, 287. Benefits were denied initially, Tr. 172-75, and upon

 6   reconsideration, Tr. 177-83. Plaintiff appeared for a hearing before an

 7   administrative law judge (“ALJ”) on September 7, 2016. Tr. 88-125. Plaintiff was

 8   represented by counsel and two medical experts testified at the hearing. Id. A

 9   supplemental hearing was held on February 6, 2017. Tr. 37-87. Plaintiff was

10   represented by counsel and testified at the supplemental hearing. Id. The ALJ

11   denied benefits, Tr. 15-36, and the Appeals Council denied review. Tr. 1-6. The

12   matter is now before this court pursuant to 42 U.S.C. §§ 405(g); 1383(c)(3).

13                                        BACKGROUND

14            The facts of the case are set forth in the administrative hearing and

15   transcripts, the ALJ’s decision, and the briefs of Plaintiff and the Commissioner.

16   Only the most pertinent facts are summarized here.

17

18

19   1
         In the interest of protecting Plaintiff’s privacy, the Court will use Plaintiff’s first
20
     name and last initial, and, subsequently, Plaintiff’s first name only, throughout this
21
     decision.

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 2
 1         Plaintiff was 51 years old at the time of her alleged onset of disability. See

 2   Tr. 136. She completed high school and two years of college. Tr. 331. Plaintiff

 3   has work history as a teacher aide and companion. Tr. 78-81. Since her alleged

 4   onset of disability, Plaintiff has had several jobs, each for only a few months, but

 5   was unable to continue working because she “was injured.” Tr. 63-65. At the

 6   time of the hearing, Plaintiff was working part-time, 30 hours a week, as an

 7   activities assistant. Tr. 60-61. Plaintiff also testified that she had other

 8   “intermittent” sources of income at the time of the hearing, including: teaching

 9   CPR and first aid, and taking on a home health client two days a week. Tr. 73.

10         In January 2014 Plaintiff fractured her right upper extremity, which also

11   impacted her already “extremely weak” left upper extremity. Tr. 55-56. At the

12   hearing, Plaintiff testified that she has trouble with “fine motor grasping” activities,

13   such as, ironing, lifting, shaving, folding laundry, writing with a pen for more than

14   three or four minutes, cutting, and anything that “manipulates the hand.” Tr. 56-

15   57. She reported that she could use a computer keyboard and mouse, or lift a

16   gallon of milk, for brief periods but not on a repetitive basis. Tr. 57-59. Plaintiff

17   testified that she has been provided home health services through DSHS since her

18   right arm fracture, which included help with dressing, a little bit of cleaning,

19   errands, and a little bit of personal care. Tr. 57-58. Plaintiff also testified that she

20   had left hip pain when she walked a lot, difficulty concentrating and staying on

21   task, and “a little bit of short-term memory issues.” Tr. 59, 68-69.


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 3
 1                               STANDARD OF REVIEW

 2         A district court’s review of a final decision of the Commissioner of Social

 3   Security is governed by 42 U.S.C. § 405(g). The scope of review under § 405(g) is

 4   limited; the Commissioner’s decision will be disturbed “only if it is not supported

 5   by substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153,

 6   1158 (9th Cir. 2012). “Substantial evidence” means “relevant evidence that a

 7   reasonable mind might accept as adequate to support a conclusion.” Id. at 1159

 8   (quotation and citation omitted). Stated differently, substantial evidence equates to

 9   “more than a mere scintilla[,] but less than a preponderance.” Id. (quotation and

10   citation omitted). In determining whether the standard has been satisfied, a

11   reviewing court must consider the entire record as a whole rather than searching

12   for supporting evidence in isolation. Id.

13         In reviewing a denial of benefits, a district court may not substitute its

14   judgment for that of the Commissioner. If the evidence in the record “is

15   susceptible to more than one rational interpretation, [the court] must uphold the

16   ALJ’s findings if they are supported by inferences reasonably drawn from the

17   record.” Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012). Further, a district

18   court “may not reverse an ALJ’s decision on account of an error that is harmless.”

19   Id. An error is harmless “where it is inconsequential to the [ALJ’s] ultimate

20   nondisability determination.” Id. at 1115 (quotation and citation omitted). The

21


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 4
 1   party appealing the ALJ’s decision generally bears the burden of establishing that

 2   it was harmed. Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).

 3                        FIVE-STEP EVALUATION PROCESS

 4         A claimant must satisfy two conditions to be considered “disabled” within

 5   the meaning of the Social Security Act. First, the claimant must be “unable to

 6   engage in any substantial gainful activity by reason of any medically determinable

 7   physical or mental impairment which can be expected to result in death or which

 8   has lasted or can be expected to last for a continuous period of not less than twelve

 9   months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). Second, the claimant’s

10   impairment must be “of such severity that he is not only unable to do his previous

11   work[,] but cannot, considering his age, education, and work experience, engage in

12   any other kind of substantial gainful work which exists in the national economy.”

13   42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B).

14         The Commissioner has established a five-step sequential analysis to

15   determine whether a claimant satisfies the above criteria. See 20 C.F.R. §§

16   404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-(v). At step one, the Commissioner

17   considers the claimant’s work activity. 20 C.F.R. §§ 404.1520(a)(4)(i),

18   416.920(a)(4)(i). If the claimant is engaged in “substantial gainful activity,” the

19   Commissioner must find that the claimant is not disabled. 20 C.F.R. §§

20   404.1520(b), 416.920(b).

21


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 5
 1         If the claimant is not engaged in substantial gainful activity, the analysis

 2   proceeds to step two. At this step, the Commissioner considers the severity of the

 3   claimant’s impairment. 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the

 4   claimant suffers from “any impairment or combination of impairments which

 5   significantly limits [his or her] physical or mental ability to do basic work

 6   activities,” the analysis proceeds to step three. 20 C.F.R. §§ 404.1520(c),

 7   416.920(c). If the claimant’s impairment does not satisfy this severity threshold,

 8   however, the Commissioner must find that the claimant is not disabled. 20 C.F.R.

 9   §§ 404.1520(c), 416.920(c).

10         At step three, the Commissioner compares the claimant’s impairment to

11   severe impairments recognized by the Commissioner to be so severe as to preclude

12   a person from engaging in substantial gainful activity. 20 C.F.R. §§

13   404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the impairment is as severe or more

14   severe than one of the enumerated impairments, the Commissioner must find the

15   claimant disabled and award benefits. 20 C.F.R. §§ 404.1520(d), 416.920(d).

16         If the severity of the claimant’s impairment does not meet or exceed the

17   severity of the enumerated impairments, the Commissioner must pause to assess

18   the claimant’s “residual functional capacity.” Residual functional capacity (RFC),

19   defined generally as the claimant’s ability to perform physical and mental work

20   activities on a sustained basis despite his or her limitations, 20 C.F.R. §§

21


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 6
 1   404.1545(a)(1), 416.945(a)(1), is relevant to both the fourth and fifth steps of the

 2   analysis.

 3           At step four, the Commissioner considers whether, in view of the claimant’s

 4   RFC, the claimant is capable of performing work that he or she has performed in

 5   the past (past relevant work). 20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).

 6   If the claimant is capable of performing past relevant work, the Commissioner

 7   must find that the claimant is not disabled. 20 C.F.R. §§ 404.1520(f), 416.920(f).

 8   If the claimant is incapable of performing such work, the analysis proceeds to step

 9   five.

10           At step five, the Commissioner considers whether, in view of the claimant’s

11   RFC, the claimant is capable of performing other work in the national economy.

12   20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). In making this determination,

13   the Commissioner must also consider vocational factors such as the claimant’s age,

14   education and past work experience. 20 C.F.R. §§ 404.1520(a)(4)(v),

15   416.920(a)(4)(v). If the claimant is capable of adjusting to other work, the

16   Commissioner must find that the claimant is not disabled. 20 C.F.R. §§

17   404.1520(g)(1), 416.920(g)(1). If the claimant is not capable of adjusting to other

18   work, analysis concludes with a finding that the claimant is disabled and is

19   therefore entitled to benefits. 20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).

20           The claimant bears the burden of proof at steps one through four. Tackett v.

21   Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). If the analysis proceeds to step five,


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 7
 1   the burden shifts to the Commissioner to establish that (1) the claimant is capable

 2   of performing other work; and (2) such work “exists in significant numbers in the

 3   national economy.” 20 C.F.R. §§ 404.1560(c)(2), 416.960(c)(2); Beltran v. Astrue,

 4   700 F.3d 386, 389 (9th Cir. 2012).

 5                                   ALJ’S FINDINGS

 6         At step one, the ALJ found Plaintiff has engaged in substantial gainful

 7   activity since the alleged onset date, however, there has been a continuous 12-

 8   month period during which Plaintiff did not engage in substantial gainful activity.

 9   Tr. 20-21. At step two, the ALJ found Plaintiff has the following severe

10   impairments: left hip disorder, right shoulder disorder, depressive disorder, and

11   personality disorder. Tr. 21. At step three, the ALJ found that prior to the date last

12   insured, Plaintiff does not have an impairment or combination of impairments that

13   meets or medically equals the severity of a listed impairment. Tr. 22. The ALJ

14   then found that Plaintiff had the RFC

15         to perform a range of light work as defined in 20 CFR 404.1567(b) and
           416.967(b). The claimant can lift no more than 20 pounds at a time
16         occasionally and can lift or carry up to 10 pounds at a time frequently;
           would have no limitations on sitting, standing, and walking in an eight-
17         hour work day with normal breaks; can occasionally crawl; never climb
           ladders, ropes, or scaffolds; avoid concentrated exposure to heavy
18         industrial-type vibration; avoid all work at unprotected heights; can
           occasionally reach overhead with her right upper extremity and can
19         occasionally reach in all other directions with her right upper extremity
           outside of eighteen inches of the body (no limitations on reaching
20         within eighteen inches of the body). Mentally, the claimant can
           understand, remember, and carry out simple, routine work tasks and
21         instructions; can have no contact with the general public; can work with
           or in vicinity of co-workers but not in a teamwork type setting; can
     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 8
 1         handle normal supervision but no over-the-shoulder or confrontational
           type of supervision; and cannot perform fast-paced or strict production
 2         quota type work.

 3   Tr. 24. At step four, the ALJ found that Plaintiff is unable to perform any past

 4   relevant work. Tr. 28. At step five, the ALJ found that considering Plaintiff’s age,

 5   education, work experience, and RFC, there are jobs that exist in significant

 6   numbers in the national economy that Plaintiff can perform, including: electronic

 7   worker, small products assembler, and marker II. Tr. 29. On that basis, the ALJ

 8   concluded that Plaintiff has not been under a disability, as defined in the Social

 9   Security Act, from January 24, 2014, through the date of the decision. Tr. 30.

10                                         ISSUES

11         Plaintiff seeks judicial review of the Commissioner’s final decision denying

12   her disability insurance benefits under Title II of the Social Security Act and

13   supplemental security income benefits under Title XVI of the Social Security Act.

14   ECF No. 14. Plaintiff raises the following issues for this Court’s review:

15      1. Whether the ALJ properly considered Plaintiff’s symptom claims; and

16      2. Whether the ALJ erred at step five.

17                                      DISCUSSION

18      A. Plaintiff’s Symptom Claims

19         An ALJ engages in a two-step analysis when evaluating a claimant’s

20   testimony regarding subjective pain or symptoms. “First, the ALJ must determine

21   whether there is objective medical evidence e of an underlying impairment which


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 9
 1   could reasonably be expected to produce the pain or other symptoms alleged.”

 2   Molina, 674 F.3d at 1112 (internal quotation marks omitted). “The claimant is not

 3   required to show that her impairment could reasonably be expected to cause the

 4   severity of the symptom she has alleged; she need only show that it could

 5   reasonably have caused some degree of the symptom.” Vasquez v. Astrue, 572

 6   F.3d 586, 591 (9th Cir. 2009) (internal quotation marks omitted).

 7         Second, “[i]f the claimant meets the first test and there is no evidence of

 8   malingering, the ALJ can only reject the claimant’s testimony about the severity of

 9   the symptoms if [the ALJ] gives ‘specific, clear and convincing reasons’ for the

10   rejection.” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (internal

11   citations and quotations omitted). “General findings are insufficient; rather, the

12   ALJ must identify what testimony is not credible and what evidence undermines

13   the claimant’s complaints.” Id. (quoting Lester v. Chater, 81 F.3d 821, 834 (9th

14   Cir. 1995)); Thomas v. Barnhart, 278 F.3d 947, 958 (9th Cir. 2002) (“[T]he ALJ

15   must make a credibility determination with findings sufficiently specific to permit

16   the court to conclude that the ALJ did not arbitrarily discredit claimant’s

17   testimony.”). “The clear and convincing [evidence] standard is the most

18   demanding required in Social Security cases.” Garrison v. Colvin, 759 F.3d 995,

19   1015 (9th Cir. 2014) (quoting Moore v. Comm’r of Soc. Sec. Admin., 278 F.3d 920,

20   924 (9th Cir. 2002)).

21
     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~
     10
 1         Here, Plaintiff generally contends that the ALJ improperly rejected

 2   Plaintiff’s subjective complaints. ECF No. 14 at 15-16. However, Plaintiff’s sole

 3   argument, without citation to legal authority or the longitudinal record, is that the

 4   ALJ failed to specify how the normal exam findings and activities undermine

 5   Plaintiff’s complaints, “specifically [Plaintiff’s] complaints of fine manipulation

 6   limitations.” ECF No. 14 at 16. This argument is unavailing and arguably fails to

 7   challenge the ALJ’s reasons with the requisite specificity. Carmickle v. Comm’r of

 8   Soc. Sec. Admin., 533 F.3d 1155, 1161 n.2 (9th Cir. 2008) (court may decline to

 9   address issue not raised with specificity in Plaintiff’s briefing).

10         As an initial matter, despite Plaintiff’s claims to the contrary, the ALJ did

11   “identif[y] Plaintiff’s alleged limitations in detail, which included those of fine

12   manipulative limitations,” including: her reports of weakness in her bilateral

13   shoulders, which limits what she is able to do with her hands; her testimony that

14   her right and left shoulder impairments make it difficult to do activities such as

15   folding laundry, writing, ironing; her testimony that she had a home healthcare

16   worker who helped her with activities of daily living, and that she continues to

17   struggle with these tasks; and her testimony that she is able to use a keyboard and

18   lift a gallon of milk, but cannot do either on a repetitive basis. ECF No. 21 at 4

19   (citing Tr. 25, 56-59, 362). Next, the ALJ found, “after careful consideration of

20   the evidence” that Plaintiff’s medically determinable impairments could

21   reasonably be expected to cause some of the alleged symptoms; however,
     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~
     11
 1   Plaintiff’s “statements concerning the intensity, persistence and limiting effects of

 2   these symptoms are not entirely consistent with the medical evidence and other

 3   evidence in the record” for several reasons. Tr. 25.

 4                  1. Lack of Objective Medical Evidence

 5            First, “after reviewing the longitudinal medical evidence of record,” the ALJ

 6   found that Plaintiff is not as limited as she has alleged.” Tr. 25. An ALJ may not

 7   discredit a claimant’s pain testimony and deny benefits solely because the degree

 8   of pain alleged is not supported by objective medical evidence. Rollins, 261 F.3d

 9   at 857; Bunnell v. Sullivan, 947 F.2d 341, 346-47 (9th Cir. 1991); Fair, 885 F.2d at

10   601. However, the medical evidence is a relevant factor in determining the

11   severity of a claimant’s pain and its disabling effects. Rollins, 261 F.3d at 857; 20

12   C.F.R. § 404.1529(c)(2).

13            Here the ALJ set out, in detail, medical evidence contradicting Plaintiff’s

14   claims of disabling physical limitations.2 Tr. 25-26. For example, the ALJ noted

15
     2
16       The ALJ additionally found that “although [Plaintiff] clearly suffers from

17   underlying mental health issues, there is minimal evidence of treatment for these

18   conditions in the record.” Tr. 26. The ALJ further noted that Plaintiff was

19   “described throughout the record as presenting with normal mood and affect, as

20   well-oriented, with intact memory, and with good insight.” Tr. 26 (citing Tr. 558,

21   641, 644, 650, 660, 662, 675, 682, 699, 712, 724, 861, 873, 879, 887, 891,898,

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~
     12
 1   that despite reporting ongoing difficulties with her right shoulder subsequent to an

 2   injury in January 2014, physical findings suggested improvement after the initial

 3   injury, including: March 2014 imaging results that showed healing; May 2014

 4   improvement in elbow mobility, reaching, and range of motion; June 2014 imaging

 5   that showed fracture was healed; July 2014 notes of improvement in range of

 6   motion, and increased strength and functioning, of her right shoulder; September

 7   2014 reports that her shoulder was much improved and release of Plaintiff from

 8   follow-up care; and January 2015 notation of slight decrease in strength of right

 9   shoulder, but equal bilateral strength in forearms and wrists. Tr. 25 (citing Tr. 411-

10   17, 422, 433-34, 511, 556, 559, 701); see Tommasetti v. Astrue, 533 F.3d 1035,

11   1040 (9th Cir. 2008) (a favorable response to treatment can undermine a claimant's

12   complaints of debilitating pain or other severe limitations). The ALJ also

13   specifically noted that there is minimal evidence of treatment for her shoulder

14   complaints after December 2014. Tr. 25; see Burch, 400 F.3d at 680 (minimal

15   objective evidence is a factor which may be relied upon in discrediting a claimant’s

16   testimony, although it may not be the only factor). In July 2015, treatment notes

17   indicate Plaintiff had decreased range of motion and tenderness in her right

18   shoulder, but grip strength, strength, sensation and reflexes were intact; and in

19

20   944). However, neither party identified or challenged this finding in their briefing;

21   thus, the Court declines to address the issue. Carmickle, 533 F.3d at 1161 n.2.

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~
     13
 1   early 2016 Plaintiff had good range of motion in both her left and right upper

 2   extremities. Tr. 25-26 (citing Tr. 736, 781). Finally, the ALJ noted minimal

 3   evidence of treatment for Plaintiff’s left hip, and an evaluation in July 2015

 4   revealed full strength in the lower extremities, normal range of motion in the hips,

 5   normal gait, and ability to ambulate without difficulties. Tr. 26, 736-37.

 6         Based on the foregoing evidence, the ALJ reasonably concluded that the

 7   longitudinal medical evidence of record does not support the severity of Plaintiff’s

 8   claimed physical limitations. Tr. 25. This lack of corroboration of Plaintiff’s

 9   claimed limitations by the medical evidence was a clear and convincing reason,

10   supported by substantial evidence, for the ALJ to discount Plaintiff’s symptom

11   claims.

12                2. Daily Activities

13         Second, the ALJ noted that Plaintiff’s activities suggest she is not as limited

14   as she has alleged. Tr. 25-26. Evidence about daily activities may properly be

15   considered by the ALJ when evaluating Plaintiff’s symptom claims. Fair, 885

16   F.2d at 603. However, a claimant need not be utterly incapacitated in order to be

17   eligible for benefits. Id.; see also Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007)

18   (“the mere fact that a plaintiff has carried on certain activities . . . does not in any

19   way detract from her credibility as to her overall disability.”). Regardless, even

20   where daily activities “suggest some difficulty functioning, they may be grounds

21
     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~
     14
 1   for discrediting the [Plaintiff’s] testimony to the extent that they contradict claims

 2   of a totally debilitating impairment.” Molina, 674 F.3d at 1113.

 3         Here, as noted by the ALJ, Plaintiff testified that she has difficulty with

 4   activities like folding laundry, writing, and ironing as a result of limitations in both

 5   of her upper extremities. Tr. 25, 56. She further reported that she could use a

 6   keyboard and lift a gallon of milk, but could not do either of these activities on a

 7   repetitive basis; and had difficulty with concentration, distractibility, and memory.

 8   Tr. 25, 57-59, 68-69. Plaintiff also testified that she had a home healthcare worker

 9   who helped her with activities of daily living, and that she continues to struggle

10   with these tasks. Tr. 25, 58. However, as noted by the ALJ, Plaintiff reported in

11   August 2014 that she only experienced increased pain in her shoulder after playing

12   guitar for two hours; in November 2014 she noted that was seeking employment

13   and taking a dance class; and in March 2016 she indicated she was going to the

14   gym on a regular basis and handling her job as a caregiver “well.” Tr. 25 (citing

15   Tr. 667, 683, 689, 921). In addition, Plaintiff testified at the hearing that she was

16   working 30 hours as an activities assistant, and was leading a church service. Tr.

17   26, 60-61, 74-75. Finally, as noted by the ALJ, Plaintiff reported in July 2015 that

18   she was independent in self-care, did household chores, played guitar and wrote

19   music, went shopping, and drove a car. Tr. 26, 735.

20         Based on this evidence, and regardless of evidence that could be considered

21   favorable to Plaintiff, it was reasonable for the ALJ to conclude that the activities
     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~
     15
 1   performed by Plaintiff during the adjudicatory period suggest she is not as limited

 2   as she has alleged. Tr. 26; Molina, 674 F.3d at 1113 (Plaintiff’s activities may be

 3   grounds for discrediting Plaintiff’s testimony to the extent that they contradict

 4   claims of a totally debilitating impairment); Burch v. Barnhart, 400 F.3d 676, 679

 5   (9th Cir. 2005) (“where evidence is susceptible to more than one rational

 6   interpretation, it is the [Commissioner’s] conclusion that must be upheld.”). This

 7   was a clear, convincing, and largely unchallenged reason for the ALJ to discredit

 8   Plaintiff’s symptom claims.

 9         The Court concludes that the ALJ provided clear and convincing reasons,

10   supported by substantial evidence, for rejecting Plaintiff’s symptom claims.

11      B. Step Five

12         Plaintiff argues the ALJ erred at step five. At step five of the sequential

13   evaluation analysis, the burden shifts to the Commissioner to establish that (1) the

14   claimant is capable of performing other work; and (2) such work “exists in

15   significant numbers in the national economy.” 20 C.F.R. §§ 404.1560(c)(2);

16   416.960(c)(2); Beltran, 700 F.3d at 389. The ALJ can do this through the

17   testimony of a vocational expert or by reference to defendant's Medical–Vocational

18   Guidelines (the “Grids”). Tackett, 180 F.3d at 1100–1101; Osenbrock v. Apfel,

19   240 F.3d 1157, 1162 (9th Cir. 2000).

20         First, Plaintiff contends that the ALJ failed to account for Plaintiff’s

21   subjective complaints regarding her “fine manipulation limitations”; and therefore
     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~
     16
 1   erred at step five by posing an incomplete hypothetical to the vocational expert

 2   (“VE”). ECF No. 14 at 17. Plaintiff is correct that “[i]f an ALJ's hypothetical does

 3   not reflect all of the claimant's limitations, the expert's testimony has no

 4   evidentiary value to support a finding that the claimant can perform jobs in the

 5   national economy.” Bray v. Comm'r of Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th

 6   Cir.2009) (citation and quotation marks omitted). However, as discussed in detail

 7   above, the ALJ's rejection of Plaintiff’s symptom claims was supported by the

 8   record and free of legal error. The hypothetical proposed to the vocational expert

 9   contained the limitations reasonably identified by the ALJ and supported by

10   substantial evidence in the record.

11         Second, Plaintiff argues the ALJ “failed to meet his ‘affirmative

12   responsibility’ to ensure that the VE’s testimony was consistent with the DOT.”

13   ECF No. 14 at 18. The ALJ may rely on vocational expert testimony that

14   “contradicts the DOT, but only insofar as the record contains persuasive evidence

15   to support the deviation.” Johnson v. Shalala, 60 F.3d 1428, 1435 (9th Cir.1995).

16   The ALJ, furthermore, has the affirmative responsibility to ask the vocational

17   expert about possible conflicts between her testimony and information in the DOT,

18   and “elicit a reasonable explanation for any discrepancy” with the DOT. Haddock

19   v. Apfel, 196 F.3d 1084, 1091 (10th Cir.1999); Social Security Ruling (SSR) 00–

20   4p, available at 2000 WL 1898704 *1. The ALJ also must explain in his or her

21   decision how the discrepancy or conflict was resolved. SSR 00–4p at *4.
     ORDER DENYING PLAINTIFF S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~
     17
 1            Here, in accordance with the assessed RFC, the hypothetical presented to the

 2   VE by the ALJ stated, in part, that Plaintiff “cannot perform fast-paced or strict

 3   production quota style type work.” Tr. 24, 82. Based on the hypothetical, the VE

 4   testified that Plaintiff could perform work that exists in the national economy,

 5   including: electronics worker (DOT 726.687-010, available at 1991 WL 679633);

 6   small products assembler (DOT 739.687-030, available at 1991 WL 680180); and

 7   marker II (DOT 920.687-126, available at 1991 WL 687992). 3 Tr. 83-84.

 8   Plaintiff “generally alleges that all three jobs the [VE] identified, and which the

 9   ALJ relied on at step five, are production jobs and that “[a]ccording to the DOT, all

10   three of these jobs are classified as manufacturing jobs under the Standard

11   Industrial Classifications Index” and therefore Plaintiff alleges that the [VE’s]

12   testimony was not consistent with the DOT and that the ALJ erred by not resolving

13   this conflict.” ECF No. 21 at 10-11 (citing ECF No. 14 at 18-19). However,

14   Plaintiff misstates the restriction in the hypothetical as prohibiting all “production

15   type jobs,” whereas a close reading of the ALJ’s hypothetical indicates that

16   Plaintiff was only restricted to “no fast-paced or strict production quota-type

17
     3
18       Here, as noted by Defendant, the ALJ fulfilled his affirmative responsibility to

19   confirm with the VE that his testimony would be consistent with the DOT and the

20   SCO (Selected Characteristics of Occupations), and that the VE would alert to ALJ

21   to “any variances at all from those publications.” Tr. 77.

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~
     18
 1   work.” Tr. 24, 82. Thus, the hypothetical did not preclude Plaintiff from

 2   performing all production work; rather, Plaintiff was only precluded from fast-

 3   paced or strict production quota-type work.

 4         Defendant acknowledges that one of the jobs identified by the VE, small

 5   products assembler (DOT 739.687-030, available at 1991 WL 680180), requires

 6   “attaining precise set limits, tolerances, and standards” according to the DOT

 7   description. ECF No. 21 at 12. However, the DOT descriptions of the additional

 8   two jobs identified by the VE, electronics worker (DOT 726.687-010, available at

 9   1991 WL 679633) and marker II (DOT 920.687-126, available at 1991 WL

10   687992), do not include any indication that they require fast paced or strict

11   production quota-type work, nor does Plaintiff cite to any such restrictions. In her

12   reply brief, Plaintiff generally cites the DOT descriptions for electronics worker

13   and marker II, but primarily relies on the categorization of these jobs according to

14   “O*NET, the Department of Labor’s replacement for the DOT,” as support for her

15   argument that these jobs are “production/quota jobs” and therefore “do not fit

16   within the ALJ’s hypothetical.” ECF No. 22 at 6-8. However, the salient issue is

17   whether the DOT job description conflicts with the VE testimony, not whether the

18   classification under O*NET conflicts with the VE testimony. Because Plaintiff

19   fails to demonstrate any conflict between the DOT description of electronics

20   worker and marker II, and the VE testimony, the ALJ did not err in relying on the

21   VE’s testimony that Plaintiff could perform these jobs at step five.
     ORDER DENYING PLAINTIFF S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~
     19
 1         Based on the foregoing, the Court finds no error in the ALJ’s determination

 2   at step five that the VE’s testimony was consistent with the information contained

 3   in the DOT, and based on that VE testimony, that there are jobs in significant

 4   numbers in the national economy that Plaintiff can perform. See Tr. 29-30.

 5                                     CONCLUSION

 6         A reviewing court should not substitute its assessment of the evidence for

 7   the ALJ’s. Tackett, 180 F.3d at 1098. To the contrary, a reviewing court must

 8   defer to an ALJ’s assessment as long as it is supported by substantial evidence. 42

 9   U.S.C. § 405(g). As discussed in detail above, the ALJ provided clear and

10   convincing reasons to discount Plaintiff’s symptom claims, and the ALJ did not err

11   at step five. After review the court finds the ALJ’s decision is supported by

12   substantial evidence and free of harmful legal error.

13   ACCORDINGLY, IT IS HEREBY ORDERED:

14         1. Plaintiff’s Motion for Summary Judgment, ECF No. 14, is DENIED.

15         2. Defendant’s Motion for Summary Judgment, ECF No. 21, is

16            GRANTED.

17         The District Court Clerk is directed to enter this Order and provide copies to

18   counsel. Judgement shall be entered for Defendant and the file shall be CLOSED.

19         DATED January 22, 2019.

20                                              s/ Rosanna Malouf Peterson
                                             ROSANNA MALOUF PETERSON
21                                              United States District Judge
     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~
     20
